COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MARTHA BAÑUELOS CANALES,                        §                No. 08-22-00098-CV

                                 Appellant,       §                   Appeal from the

  v.                                              §               County Court at Law #4

  BENITO MARTINEZ,                                §              of El Paso County, Texas

                                 Appellee.        §               (TC# 2022-CCV00232)


                                             ORDER

       The Court has granted Appellant’s correspondence filed on September 2, 2022, which has

been construed as a motion for rehearing. It is therefore ordered that the opinion and judgment

dated August 30, 2022 are hereby withdrawn.

       Further, the reporter’s record is due thirty (30) days from the date of this order. If there is

no reporter’s record the Appellant’s brief is due thirty (30) days from the date of this order.

       IT IS SO ORDERED THIS 20TH DAY OF SEPTEMBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.